
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 1
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Craig introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to require a balanced budget and protect Social
		  Security surpluses.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				—
					1.Total outlays for any fiscal
				year shall not exceed total receipts for that fiscal year, unless three-fifths
				of the whole number of each House of Congress shall provide by law for a
				specific excess of outlays over receipts by a rollcall vote.
					2.Total receipts shall include
				all receipts of the United States Government except those derived from
				borrowing. Total outlays shall include all outlays of the United States
				Government except for those for repayment of debt principal.
					3.Any surplus of receipts
				(including attributable interest) over outlays of the Federal Old-Age and
				Survivors Insurance and the Federal Disability Insurance Trust Funds shall not
				be counted for purposes of this article. Any deficit of receipts (including
				attributable interest) relative to outlays of the Federal Old-Age and Survivors
				Insurance and the Federal Disability Insurance Trust Funds shall be counted for
				purposes of this article, and must be completely offset by a surplus of all
				other receipts over all other outlays.
					4.The limit on the debt of the
				United States held by the public shall not be increased, unless three-fifths of
				the whole number of each House shall provide by law for such an increase by a
				rollcall vote.
					5.Prior to each fiscal year, the
				President shall transmit to the Congress a proposed budget for the United
				States Government for that fiscal year, in which total outlays do not exceed
				total receipts.
					6.No bill to increase revenue
				shall become law unless approved by a majority of the whole number of each
				House by a rollcall vote.
					7.The Congress may waive the
				provisions of this article for any fiscal year in which a declaration of war is
				in effect. The provisions of this article may be waived for any fiscal year in
				which the United States is engaged in military conflict which causes an
				imminent and serious military threat to national security and is so declared by
				a joint resolution, adopted by a majority of the whole number of each House,
				which becomes law.
					8.The Congress shall enforce and
				implement this article by appropriate legislation, which may rely on estimates
				of outlays and receipts.
					9.This article shall take effect the second
				fiscal year beginning after its
				ratification.
					.
		
